PER CURIAM:
This appeal challenges the district court’s order of July 19, 2006 dismissing appellants’ claim(s) on the basis of res judicata, Record, Vol. 3 at Tab 84, the court’s July 20, 2006 judgment entered pursuant to that order, Id. at Tab 85, and the court’s August 9, 2006 order denying appellant’s motion to alter or amend that judgment, for rehearing, and for sanctions, Id. at Tab 96. In his opening brief to us, appellant also challenges the court’s June 27, 2005 order granting appellee’s motion to set aside default and denying appellant’s *852motion for default judgment, Record, Vol. 1 at Tab 31.
We find no abuse of discretion in the district court’s action in setting aside the default, and therefore affirm its June 27, 2005 order. We find no error in the court’s application of the doctrine of res judicata, and therefore affirm its July 19, 2006 order and the final judgment entered the next day. Finally, we find no cause for disturbing the court’s August 9, 2006 order denying appellant’s motion to alter or amend etc.
AFFIRMED.